— -Judgment reversed upon the law and a new trial granted, costs to appellant to abide the event. We are of opinion that the learned trial court erroneously charged the jury regarding the rights of vehicles approaching street crossings. (Metzger v. Cushman’s Sons, Inc., 243 N. Y. 118; Ward v. Clark, 232 id. 195; Shirley v. Larkin Co., 239 id. 94; Shuman v. Hall, 246 id. 51.) The rule that in approaching intersecting streets the car approaching from the left must give way to the car approaching from the right must be reasonably applied. Drivers of vehicles so approaching must each exercise care and prudence, and the questions of negligence and contributory negligence depend upon the circumstances of the case together with the respective rights and duties of the parties as declared by city ordinances or by the Vehicle and Traffic Law. * The law does not say at what particular distance from the point of crossing one vehicle may proceed to cross in front of another. But when a collision is imminent, the one approaching from the left must give way to the one approaching from the right. Bearing the general rule in mind, it is for the jury to say, in the circumstances of each case, where the fault lies. Lazansky, P. J., Hagarty and Scudder, JJ., concur; Rich and Young, JJ., dissent and vote to affirm.

 See Code of Ordinances of City of New York, chap. 24, § 15, subd. 1; Vehicle & Traffic Law, § 82, subd. 4. — • [Rep.